                  Case 8:13-cv-01863-PJM Document 39 Filed 09/25/19 Page 1 of 3
BRIAN E. FROSH                                                                                              ELIZABETH F. HARRIS
Attorney General                                                                                         Chief Deputy Attorney General

                                                                                                            CAROLYN QUATTROCKI
                                                                                                            Deputy Attorney General


                                                STATE OF MARYLAND
                                OFFICE OF THE ATTORNEY GENERAL
  FACSIMILE NO.                                                                                              WRITER’S DIRECT DIAL NO.

(410) 576-6475                                                                                                   (410) 576-6415


                                                  September 25, 2019

     BY ELECTRONIC FILING

     Hon. Peter J. Messitte
     U.S. District Judge
     U.S. District Court for the District of Maryland
     6500 Cherrywood Lane, Suite 475A
     Greenbelt, Maryland 20770

              RE:      Lee Boyd Malvo v. Warden Mathena, et al., PJM-13-1863
                       Parties’ Joint Status Report

     Dear Judge Messitte:

            As you know, Lee Boyd Malvo brings this habeas corpus action under 28
     U.S.C. § 2254, challenging the constitutionality of six life sentences without the
     possibility of parole imposed upon him by the Circuit Court for Montgomery
     County, Maryland, in 2006 for six first-degree murders that were part of what
     became popularly known as the “DC Sniper Case.” In challenging his sentences,
     Mr. Malvo relies on the Eighth Amendment to the United States Constitution as
     construed in Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,
     136 S. Ct. 718 (2016). Under the authority of Rhines v. Weber, 544 U.S. 269 (2005),
     this case has been stayed since January 13, 2017, while Mr. Malvo seeks to exhaust
     state-court remedies.



                                           200 Saint Paul Place ❖ Baltimore, Maryland, 21202-2021
                                 Main Office (410) 576-6300 ❖ Main Office Toll Free (888) 743-0023
           Consumer Complaints and Inquiries (410) 528-8662 ❖ Health Advocacy Unit/Billing Complaints (410) 528-1840
Health Advocacy Unit Toll Free (877) 261-8807 ❖ Homebuilders Division Toll Free (877) 259-4525 ❖ Telephone for Deaf (410) 576-6372
                                                 www.marylandattorneygeneral.gov
        Case 8:13-cv-01863-PJM Document 39 Filed 09/25/19 Page 2 of 3



September 25, 2019
Hon. Peter M. Messitte
Page 2

       In accordance with the Court’s August 27, 2019 paperless request for a status
report (ECF 38), the parties submit the following update:


                 Activity in Court of Special Appeals of Maryland

       Since the parties’ last status report of July 27, 2018 (ECF 29), which they
incorporate by reference, Mr. Malvo’s appeal before the Court of Special Appeals
of Maryland from the denial of his motion to correct an illegal sentence continues to
be stayed. Malvo v. State, No. 1436, Sept. Term 2017 (Md. Ct. Spec. App., filed
Nov. 9, 2017). That court initially stayed its proceedings sua sponte pending the
disposition of three unrelated cases then before the Court of Appeals of Maryland,
each of which touched upon juvenile sentencing. Carter, Bowie & McCullough v.
State, 461 Md. 295 (2018).

      Shortly after the Court of Appeals issued those decisions in August of 2018,
the Office of the Public Defender of Maryland and the Office of the Attorney
General of Maryland jointly filed a letter asking the Court of Special Appeals to
maintain the stay for at least another 30 days while the Public Defender considered
whether to file motions for reconsideration with the Court of Appeals. Those
motions were filed and denied.

       On October 5, 2018, the parties filed another joint letter asking the Court of
Special Appeals to maintain the stay specifically in Mr. Malvo’s case, in the hope
that the Court of Appeals would soon resolve his pending certiorari petition, which
was filed in advance of judgment in the Court of Special Appeals, as allowed by
state law. (As explained below, that “prejudgment” certiorari petition is still
pending.)

       Finally, on March 19, 2019, the Attorney General filed a letter notifying the
Court of Special Appeals that the Supreme Court of the United States had issued a
writ of certiorari to review the decision of the U.S. Court of Appeals for the Fourth
Circuit, affirming Mr. Malvo’s entitlement to federal habeas relief on his Miller-
Montgomery claims arising out of his prosecutions in the Commonwealth of
Virginia. Malvo v. Mathena, 893 F.3d 265 (4th Cir. June 21, 2018), cert. granted,
139 S. Ct. 1317 (Mar. 18, 2019). This last letter implied, at least, that the stay should
        Case 8:13-cv-01863-PJM Document 39 Filed 09/25/19 Page 3 of 3



September 25, 2019
Hon. Peter M. Messitte
Page 3

remain in place until the Supreme Court issues its decision. The Supreme Court is
currently scheduled to hear oral argument on October 16, 2019.


                   Activity in the Court of Appeals of Maryland

      Meanwhile, Mr. Malvo’s “prejudgment” certiorari petition before the Court
of Appeals of Maryland remains pending. Malvo v. State, Pet. No. 476, Sept. Term
2017 (Md., filed Jan. 25, 2018).


                                     Conclusion

      In light of this history, the parties urge the Court to maintain the stay in this
case and allow the ongoing state appellate proceedings to run their normal course,
which, the parties surmise, will await and abide the Supreme Court’s decision in Mr.
Malvo’s Virginia case.


Respectfully submitted,

/s/ Daniel J. Jawor
DANIEL J. JAWOR
Assistant Attorney General
Senior Counsel for Federal Habeas Corpus Litigation
Bar No. 28699
Counsel for Respondents

/s/ William C. Brennan, Jr.
WILLIAM C. BRENNAN, JR.
Bar. No. 00465
Counsel for Petitioner


ECC: Victor Stone
     Counsel for Victim’s Representative Nelson Rivera
